Citation Nr: 1243243	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  11-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Since the last statement of the case (SOC), additional evidence has been added to the Veteran's Virtual VA file in the form of medical records.  Normally, absent a waiver from the veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the records do not show treatment for the disorders on appeal and thus are not pertinent.  Additionally, at his September 2012 hearing, the Veteran submitted a duplicate copy of a medical record along with a waiver of RO review.  Consequently, a remand is not necessary.

The issue of service connection for a left knee disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Sleep apnea was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein.

2.  Hypertension was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein.

3.  At no time during the appeal period has a diagnosis of a psychiatric disorder been shown.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  A psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in January 2009 complied with VA's duty to notify the Veteran with regards to the issues adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records submitted by the Veteran, and post-service medical records.  With regards to the Veteran's STRs, the Veteran reported that a record showing treatment by a social worker has not been obtained.  As discussed in detail below, a service record dated in November 1972 shows that the Veteran was seen by a social worker; no separate records from any social worker are of record.  However, it appears that the National Personnel Records Center (NPRC) transferred all available records to the RO in February 2009.  The Veteran has not identified any other additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  

The Board finds that medical opinions on the questions of service connection for sleep apnea, hypertension, and a psychiatric disorder are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran incurred an event, injury or disease in service, or during any pertinent presumptive period; insufficient evidence that any post-service disorders might be related to his service; and no evidence of a current diagnosis of a psychiatric disorder.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Furthermore, the information and evidence of record contains sufficient competent medical evidence to decide the claims.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., hypertension) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Sleep Apnea

The Veteran contends that he has sleep apnea that is related to his military service.  He contends that symptoms associated with sleep apnea such as snoring, daytime tiredness, morning headaches, and other symptoms began during his military service; the Veteran reports that a 30 pound weight gain in service is another symptom of his sleep apnea.  See, e.g., December 2008 claim; March 2010 statement; September 2012 Hearing Transcript (T.) at 3-5.  

A review of the Veteran's STRs shows no treatment for, or diagnosis of, sleep apnea.  They also do not show complaints of problems sleeping, headaches, or other symptoms reported by the Veteran to be associated with his sleep apnea.  The Veteran's personnel records show that he was dropped from truck driving training; he contends that he had an accident due to daytime sleepiness.  See, e.g., March 2010 statement.  The Veteran's STRs do show that he gained 30 pounds between his June 1972 entrance examination and July 1974 discharge examination.  His July 1974 discharge examination revealed all clinically normal systems.  In an August 1974 report of medical history, the Veteran reported having no change in his health since the last examination.  He denied having frequent trouble sleeping; frequent or severe headaches; and other symptoms.  In fact, the Veteran denied having any symptoms listed on the report of medical history form.  

According to post-service treatment records, the Veteran was hospitalized from May 1976 to June 1976 for upper gastrointestinal bleeding and profound anemia.  No diagnosis of sleep apnea was made.  Internet articles submitted by the Veteran indicate that gastrointestinal problems can be associated with sleep apnea.  The Veteran was first diagnosed with sleep apnea in April 2001.  He reported that his main problem was snoring, which had become bad for four to five years.  The Veteran submitted a statement from B.P., M.D. dated in April 2009.  Dr. B.P. noted that the Veteran was diagnosed with sleep apnea several years ago.  The Veteran reported that he believed that his symptoms of sleep apnea began in service.  It was Dr. B.P.'s opinion that the Veteran might have had sleep apnea in service, but that there was no way to prove that or exclude that diagnosis with the currently available information.  None of the Veteran's post-service treatment records contain any opinion definitively relating his sleep apnea to his military service.  

A statement from the Veteran's mother dated in May 2009 indicates that the Veteran would snore loudly at night while home on leave after completing basic training.  As noted above, the Veteran's testimony at his September 2012 hearing indicates that he had problems with sleepiness and snoring in service.  T. at 3, 9.  

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is not warranted.  Although the Veteran has been diagnosed with sleep apnea post-service, the evidence fails to show that he incurred an in-service event, injury or disease, or that his sleep apnea had its onset in service.

Initially, the evidence fails to show that the Veteran incurred any specific event, injury or disease to his respiratory and pulmonary systems.  Indeed, the Veteran has not contended as such.  Rather, his statements throughout this appeal have indicated that the onset of his sleep apnea began in service, without any definite precipitating event, injury or disease.

However, the evidence fails to show that the onset of the Veteran's sleep apnea began in service.  As discussed above, his STRs do not show complaints of symptoms found to be associated with his sleep apnea.  In this regard, the Veteran specifically denied headaches and frequent trouble sleeping in his August 1974 report of medical history when he was discharged from service.  In fact, he denied having any symptoms listed on the report of medical history form.  

To the extent that the Veteran might have had problems with headaches, snoring, and sleepiness that he failed to report in-service, he is competent to report such symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed above, there is no medical evidence that relates any current sleep apnea to the Veteran's reported history.  In other words, in the current appeal, the Veteran has simply contended that he has had symptoms since service.  Such contentions alone do not support a grant of service connection for sleep apnea based on continuity of symptomatology.  No medical professional has opined that the Veteran's current sleep apnea is related to his military service.

In this regard, the Board acknowledges the April 2009 opinion from Dr. B.P.  However, Dr. B.P.-after considering the Veteran's reports of his symptoms beginning in service--opined that that the Veteran might have had sleep apnea in service, but that there was no way to prove that or exclude that diagnosis with the currently available information (emphasis added).  This opinion equally implies that the Veteran's sleep apnea might not have had its onset in service.  Dr. B.P.'s opinion is speculative and therefore, lacks probative value.  See Bloom v. West, 12 Vet. App. 185, (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  As such, the Board finds that Dr. B.P.'s opinion does not support a finding that the Veteran's sleep apnea is related to his military service.  

In this case, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided any non-speculative opinion that the Veteran's current sleep apnea is related to his military service.  Rather, Dr. B.P. indicated that there was no way to prove that or exclude a diagnosis of sleep apnea during the Veteran's service.  The evidence does not show that he had sleep apnea in service or immediately thereafter.  

Thus, the Board finds that the onset of his post-service sleep apnea did not occur in service or for several years thereafter.  The Board's finding is further supported by the lack of post-service evidence showing sleep apnea until 2001, over two decades after discharge from service.  Although the Veteran was hospitalized in 1976, the Board observes that no diagnosis of sleep apnea was shown at that time.  Although the Veteran submitted articles showing that sleep apnea could cause gastrointestinal conditions, and he was hospitalized for gastrointestinal problems in 1976, no medical professional has provided any opinion indicating that the Veteran's health problems in 1976 were indicative of his later diagnosed sleep apnea.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of sleep apnea complaints, symptoms, or findings for over two decades between the period of active service and a diagnosis of sleep apnea is itself evidence which tends to show that his current sleep apnea did not have its onset in service or for years thereafter.

Furthermore, the claims folder contains no competent evidence of sleep apnea associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any opinion relating the Veteran's sleep apnea to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's respiratory and pulmonary systems or competent evidence of an association between his sleep apnea and his active duty, service connection for sleep apnea is not warranted.

The Veteran has expressed his belief that his sleep apnea is related to his service, but there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  His own assertions as to etiology have no probative value.

Without evidence of the onset of sleep apnea in service, competent evidence of continuous relevant symptomatology since service, or competent evidence of an association between sleep apnea and the Veteran's active duty, service connection for sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


	2.  Hypertension 

The Veteran contends that he has hypertension that is related to his military service.  See, e.g., December 2008 claim; T. at 6-7.  

A review of the Veteran's STRs does not show any treatment for, or diagnosis of, hypertension.  His June 1972 entrance examination reveals that his blood pressure was 138/86; however, in a notes section, his blood pressure was reported as being 160/100, which was crossed out.  His July 1974 discharge examination reveals that his blood pressure was 140/84; he had a clinically normal cardiovascular system.  In his August 1974 report of medical history, the Veteran denied having high blood pressure.

According to post-service medical records, the Veteran was hospitalized from May 1976 to June 1976.  The June 1976 discharge report shows that his blood pressure was 160/60.  The earliest diagnosis of hypertension is in 1995; that record indicates that it was follow-up treatment.  The exact date that hypertension was diagnosed is not shown in the evidence of record.  A record dated in June 2001 indicates that the Veteran's sleep apnea quite likely contributed to the hypertension; however, as discussed above, the Board concludes that service connection for sleep apnea is not warranted.  None of the Veteran's post-service records showing treatment for hypertension indicate that it is related to his military service.  Nor is there any indication that it was manifest within one year from discharge from service.  

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted on direct and presumptive bases.  Although the Veteran has a current diagnosis of hypertension, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his cardiovascular system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his cardiovascular system.

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided any opinion that the Veteran's hypertension is related to his military service.  In reaching this conclusion, the Board observes that the evidence does not show that he had any elevated blood pressure problems in service or immediately thereafter.  

In this regard, the Board notes that the Veteran's discharge examination in July 1974 showed a clinically normal cardiovascular system; his blood pressure was 140/84.  He specifically denied having high blood pressure in August 1974.  Thus, the Board finds that the onset of his post-service hypertension did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing hypertension until at least 1995, over two decades after discharge from service.  Although the Veteran might have had hypertension prior to the first diagnosis in 1995, as discussed above, the Veteran was shown to have blood pressure of 160/60 in 1976; he was not diagnosed with hypertension at that time.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for over two decades between the period of active service and a diagnosis of hypertension is itself evidence which tends to show that his hypertension did not have its onset in service or for years thereafter.

Furthermore, the claims folder contains no competent evidence of hypertension associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology of the Veteran's hypertension.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between his hypertension and his active duty, service connection for hypertension is not warranted.

Additionally, the evidence does not show that the Veteran's hypertension was manifest to a degree of 10 percent or more within one year of discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.

The Veteran has expressed his belief that his hypertension is related to his service, but there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  His own assertions as to etiology have no probative value.

Without evidence of the onset of hypertension in service, competent evidence of continuous relevant symptomatology since service, or competent evidence of an association between hypertension and the Veteran's active duty, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A §5107.

	3.  Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder that is related to his military service.  See, e.g., December 2008 claim.

The Veteran's STRs show no treatment for, or diagnosis of, any psychiatric disorder.  However, a record dated in November 1972 shows that the Veteran complained of "nerves."  He reported being evaluated for "nerves" as a civilian.  The Veteran was reportedly training to be a truck driver, which was causing his nerves to get worse.  He was seen by a social worker; there is no indication that he was diagnosed with a psychiatric disorder.  The Veteran's personnel records show that in December 1972, he was dropped from his training to be a truck driver.  His July 1974 discharge examination revealed a clinically normal psychiatric system.  In the August 1974 report of medical history, the Veteran denied symptoms such as frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

According to post-service medical records, the Veteran has not sought any treatment for a psychiatric disorder.  Indeed, undated records from P.P., M.D. repeatedly show that the Veteran had no psychiatric problems noted.  At his September 2012 hearing, the Veteran specifically testified that he received no psychiatric treatment.  T. at 7.  There is no indication that the Veteran has ever been diagnosed with a psychiatric disorder.  

Based on a review of the evidence, the Board concludes that service connection for a psychiatric disorder is not warranted.  Initially, the Board finds that the evidence does not support a finding of a current diagnosis of any psychiatric disorder during the appeal.  In this case, none of the Veteran's post-service treatment records shows any treatment for, or diagnosis of, any psychiatric disorder.  Indeed, the Veteran has specifically denied being treated for any psychiatric disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of any psychiatric disorder at any time during the appeal period.  

The Veteran has expressed his belief that he has a psychiatric disorder related to his service, but there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to diagnosis of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  His own assertions as to diagnosis have no probative value.

Without evidence of a current diagnosis of a psychiatric disorder, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a psychiatric disorder is denied.


REMAND

In a September 2011 rating decision, the RO denied service connection for a left knee disorder.  The Veteran subsequently submitted correspondence received in January 2012 in which he expressed disagreement with the denial of service connection.  Although the Veteran's correspondence shows that he requested that the RO reconsider his claim, when liberally construing the statement in the Veteran's favor, it is clear that he disagrees with the denial of service connection of a left knee disorder.  Thus, the Veteran has initiated an appeal with respect to service connection for a left knee disorder.

The Board observes that no SOC has yet been issued as to this claim.  The claim must be remanded to allow the RO to provide the Veteran with an SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of service connection for a left knee disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


